                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 VANDAIRE KNOX,                                   )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )     Case No. 17-CV-92-SMY-RJD
                                                  )
 KIMBERLY BUTLER,                                 )
 CAMERON WATSON,                                  )
 MAJOR HASSAMEYER, PELKER,                        )
 SUSAN KIRK, JASON B. MIGNERON,                   )
 ILLINOIS DEPARTMENT OF                           )
 CORRECTIONS, RON STELL, and                      )
 JACOB BOHNERT                                    )
                                                  )
                        Defendants.               )


                            MEMORANDUM AND ORDER
YANDLE, District Judge

       This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Reona J. Daly (Doc. 139), recommending the granting of Defendant Susan

Kirk's Motion for Summary Judgment (Doc. 110). Plaintiff filed a timely objection (Doc. 142).

For the following reasons, Judge Daly’s Report and Recommendation is ADOPTED.

                                          Background

       Plaintiff VanDaire Knox, an inmate in the custody of the Illinois Department of Corrections

("IDOC"), filed this lawsuit claiming his constitutional rights were violated while he was

incarcerated at Menard Correctional Center ("Menard"). Specifically, Plaintiff alleges Defendant

Kirk was deliberately indifferent to his serious medical need in violation of the Eighth Amendment

by ignoring his requests for assistance in obtaining a brace for his left knee.   Kirk moved for

summary judgment, asserting that Plaintiff's claims against her are barred due to his settlement in

a previous case, Knox v. Shearing, et al., 14-cv-193.
       In her Report, Judge Daly notes that Plaintiff signed a “Release of All Claims and

Indemnity Agreement” ("the Release") on March 17, 2017 which released any liability regarding

medical treatment Plaintiff received for his left knee at Menard up to the date of the Release. Judge

Daly found that the Release effectively discharged Kirk from Plaintiff's deliberate indifference

claim in this action and accordingly, concluded that Kirk is entitled to summary judgment.

                                            Discussion

       Because a timely objection was filed, the undersigned must undertake a de novo review of

Judge Daly’s Report. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR 73.1(b); see

also Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). De novo review requires the district

judge to “give fresh consideration to those issues to which specific objections have been made”

and make a decision “based on an independent review of the evidence and arguments without

giving any presumptive weight to the magistrate judge’s conclusion.” Mendez v. Republic Bank,

725 F.3d 651, 661 (7th Cir. 2013). The Court “may accept, reject or modify the magistrate judge’s

recommended decision.” Id.

       Plaintiff objects to Judge Daly's conclusion that his claims against Defendant Kirk are

barred by the Release. Specifically, Plaintiff alleges the Release was given solely for his claims

against the defendants named in the settlement and that Kirk was not a party to the previous

settlement. "A release is a contract wherein a party relinquishes a claim to a person against whom

the claim exists, and a release is subject to the rules governing the construction of contracts."

Carona v. Ill. Cent. Gulf R. Co., 561 N.E.2d 239, 242 (5th Dist. 1990). Under Illinois law, the

Court "must interpret the words of the contract with their common and generally accepted

meanings" and must construe the words of the contract "within the context of the contract as a

whole." William Blair & Co. v. FI Liquidation Corp., 830 N.E.2d 760, 770 (1st Dist. 2005)

(internal citations omitted). To be enforceable, the terms of a contract must be clear, certain and

                                             Page 2 of 3
free from ambiguity and doubt. Rakowski v. Lucente, 472 N.E.2d 791, 794 (1984). Where the

terms of a release are clear and explicit, the Court must enforce them as written. Id.

        Here, the terms of the Release are unambiguous. The Release defines "Released Parties"

as Wexford Health Sources, Inc., and its agents (actual or apparent), servants, employees, affiliated

independent contractors, and nurses. Plaintiff agreed to waive his claims and release the Released

Parties from any liability regarding medical treatment Plaintiff received for his left knee at Menard

up to the date of the Agreement (March 2017). Although Defendant Kirk was not a party to the

2017 settlement, she is a nurse employed by Wexford who provided medical treatment for

Plaintiff’s left knee during the period covered by the Release. As such, she is a "Released Party"

under the terms of the Release.

        After thoroughly reviewing the record before it, the Court finds Judge Daly's factual

findings and analysis to be thorough and accurate and ADOPTS her Report and Recommendation

(Doc. 139) in its entirety. Accordingly, Defendant Kirk's Motion for Summary Judgment (Doc.

109) is GRANTED. The Clerk is DIRECTED to enter judgment accordingly at the close of this

case.

        IT IS SO ORDERED.

        DATED: September 30, 2019

                                                      __________________
                                                      STACI M. YANDLE
                                                      United States District Judge




                                             Page 3 of 3
